Campbell, J.,
delivered the opinion of the court.
The certiorari brought into view the record of the mayor and aldermen, which, with needless and unusual particularity, shows .the several rulings of the body, and among others that the counter-petitions were not in time, because not presented within the month for which the petition for license was required to lay over.
This is an erroneous view. A counter-petition is in time as long as the petition for license is not granted. License should not be granted if at the time of granting it does not appear affirmatively .that a majority of the legal voters required are petitioners for it. Prom this record, as made by the mayor and aldermen, we are not .■able to see that a majority of the legal voters of Woodville were petitioners for the license when it was granted.

The judgment of the circvAt court is reversed, and the order of the mayor and aldermen granting license is annulled.